DETAILED ACTION
This communication is responsive to Amendment filed 06/14/2021.  
As a result of the amendment claims 1, 3-4, 7, 9-10, 13 and 15-16 have been amended.  Claims 21-25 have been added.  
An Electronic Terminal Disclaimer has been filed and approved on 6/14/2021.
Claims 1, 3-7, 9-13, 15-18 and 21-25 (renumbered as 1-20) are allowed.
Claims 2, 8, 14 and 19-20 have been cancelled

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1, 3-7, 9-13, 15-18 and 21-25 now renumbered as 1-20, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a data processing method and system and a client, where a target storage node is determined in a manner of comparing a second vector of received data and first vectors that are corresponding to all storage nodes and prestored on the client that receives the data, and the target storage node no longer needs to be determined in a manner of extracting some fingerprint values as samples 
Claims 1, 7 and 13 are considered allowable since the prior art of record fails to teach and /or suggest “comparing, in a same multidimensional space, each location of a first vector, a second vector, and the new vector to determine a storage node as a first target storage node for deduplication; 
wherein the first vector represents a feature of data blocks stored in a first storage node; 
wherein the second vector represents a feature of data blocks stored in a second storage node; and 
wherein the first storage node corresponding to the first vector is the first target storage node responsive to a first included angle formed by the first vector and the new vector having a smaller cosine value than a second included angle formed by the second vector and the new vector”.  
Therefore, claims 1, 7 and 13 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 3-6, 9-12, 15-18 and 21-25 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158